Boreman, J.,
delivered the Opinion of the Court.
The Plaintiff, on the trial below, in the Firát District Court, in order to maintain the issue upon his part, offered as a witness, one Margaret Ann Herbal, and stated at the time, “ she is the plural wife, or second wife of the Plaintiff, the first wife being now living, and residing with the Plaintiff as his wife.” Defendant thereupon objected to said party being sworn as witness, and the objection being by the Court sustained, and the person excluded as a witness, the case has been brought to this Court upon that simple point.
The Territorial statute excludes the wife from testifying for or against her husband except when the action is between themselves. The exclusion applies to the lawful wife, and not to an illegal one. But is this Court to decide upon the legality or illegality of the marriage between the Plaintiff and her who is offered as a witness? By no means. The party offering her as a witness, asserts that she is his wife, and the defendant assents thereto — so far as- the case goes — and asks her exclusion under the statute excluding a wife. But it .is said that she is the " plural wife ” or “ second wife ” of the Plaintiff, and that the first wife is still living with the Plaintiff as wife. The whole admission should be taken .together, yet this does not change the case. Suppose she is the “ plural wife ” or “ second wife,” and that the first wife is still living with the‘Plaintiff as his wife, it does not follow that the Court is going to decide that the first marriage is valid and the second one void, especially when *162no such case is presented. Such a case would have presented itself to the Court below, had the Plaintiff’s counsel then and there disclaimed that said woman was the Plaintiff’s wife, but only a mistress; yet this he did not do, but stood by his statement that she was a wife. Shall the Court go into the question whether this woman was a wife or not, when no one raised such a question ? Both parties agree upon the point that she is a wife, but it is a “ second wife ” or “ plural wife ” and the other still living with Plaintiff as his wife. The presumption is that the first wife is the legal wife, and the second is an illegal wife — 1a mere concubine. Yet the first may be void as not being between parties competent to contract, or it may have been dissolved by decree of Court and the parties gone to live together again. The Court must recognize the fact that very little respect is paid to the marriage tie in this Territory. And where in a civil case the parties agree in the Court below that the witness offered is a wife — no matter whether the first wife be living or not, or whether the person be the plural or second wife or not, the Court will conclude she is, so far as the question of her admission as a witness goes, the legal wife of the party offering her as a witness. In the case before us — in the Court belowr the woman is claimed as wife- — and now in this Court, after the opposite party has acted upon the former admission, and after the Court below acted upon the former admission, the Plaintiff comes in and asks to take a new ground different from that occupied below — and disclaim the woman as wife and declare her to be his mistress only. Such a “ fast and loose ” practice, such jugglery, should not be allowed. It would be unjust to the Court below for the party to take one position in that Court and then another in this Court, and thus succeed in changing the judgment. He must stand or fall by his own words at the time of offering the witness. If the party claims the woman as wife below, he must reap the consequences. It was sufficient for the Court to know that he claimed her as his wife, *163and as to whether she really was his wife or not, is not the issue, the Defendant raising no question thereon.
The judgment-of the Court below is affirmed.
Emerson, J., concurred.